Citation Nr: 1129770	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  05-34 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee



THE ISSUES

1.  Entitlement to service connection for obesity, claimed as secondary to service-connected asthma.  

2.  Entitlement to service connection for sleep apnea, claimed as secondary to service-connected asthma.  

3.  Entitlement to service connection for carpal tunnel syndrome.  



REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to January 1986.  

These matters initial came before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the RO.  

The Board remanded the claim to the RO via the Appeals Management Center (AMC), in Washington, DC for additional development in April 2009.  

All of the actions previously sought by the Board through its prior development request appears to have been substantially completed as directed.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  


FINDINGS OF FACT
 
1.  The Veteran is found to have presented competent lay assertions sufficient to establish a continuity of symptomatology manifested by an inordinate weight gain beginning in service.  

2.  The currently demonstrated morbid obesity is shown as likely as not to have had its clinical onset during the Veteran's period of active service when he was placed on steroid therapy and a profile with exercise restriction due to an exacerbation of his now service-connected asthma.  

3.  The Veteran is not shown to have manifested complaints or findings referable to carpal tunnel syndrome in service or for many years thereafter.  

4.  The Veteran is not found to have presented credible lay assertions sufficient to establish a continuity of symptomatology referable to having carpal tunnel syndrome since service.  

5.  The currently demonstrated carpal tunnel syndrome is not shown to be due to an event or incident of the Veteran's period of active service or to have been caused or aggravated by a service-connected disability.  


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his disability manifested by  morbid obesity is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2010).  

2.  The Veteran's disability manifested by carpal tunnel syndrome is not due to disease or injury that was incurred in or aggravated by active service; nor is any proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in November 2004, January 2005, April 2005, and July 2009 letters.  Specifically, in the July 2009 letter the Veteran was notified of VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The claims were readjudicated in June 2010.  The Board notes that contrary to VCAA requirements with respect to notification regarding disability ratings and effective dates, the VCAA-compliant notice in this case was provided after the initial adjudication of the claim; however, on these facts, such omission is not shown to prejudice the Veteran.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Since the Veteran had a meaningful opportunity to participate in the adjudication process, there has been no prejudice to the Veteran, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Overton v. Nicholson, 20 Vet. App. 427 (2006); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006); cf. Locklear v. Nicholson, 20 Vet. App. 410, 415-16 (2006).  Thus, VA satisfied its duty to notify the Veteran.  

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claims adjudicated in this decision.  

The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment described by the Veteran.  Specifically, the Veteran has been afforded VA examinations to address the nature and etiology of his claimed disorders.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Further, as reflected in a response from the National Personnel Records Center (NPRC), received in December 2009, the entirety of the Veteran's service treatment records were associated with the claims file in November 1985.  

Hence, the Board is satisfied that all reasonable efforts to develop the record have been made with respect to the claims.  

As discussed, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process, identifying pertinent medical evidence and submitting evidence.  

Thus, the Veteran has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any defect in the sequence of events or content of the notice is not shown to have a prejudicial effect on the case or otherwise to cause injury to the Veteran.  

Therefore, any such defect is harmless and does not prohibit consideration of the matters addressed hereinbelow.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  


Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002).  

Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  

Secondary service connection may also be granted where the evidence shows that a chronic disability has been caused or aggravated by an already service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  

To establish a service connection for an injury, a veteran is required to show (1) medical evidence of a current disability, (2) medical or lay evidence of in-service incurrence or aggravation of an injury, and (3) medical evidence of a nexus between the claimed in-service injury and the present disability.  Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

In cases where the veteran cannot establish some of these elements, a veteran can instead establish continuity of symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

To establish continuity of symptomatology, the a veteran is required to show "(1) that a condition was 'noted' during service, (2) evidence of postservice continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the postservice symptomatology."  Barr, 21 Vet. App. at 307.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

As to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the claimed disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  


Analysis

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128- 30 (2000).  

The Veteran asserts that he became obese as the direct result of the steroids used to treat his service-connected asthma.  He also reports having been treated for manifestations of carpal tunnel syndrome since service.  

The RO granted service connection for asthma in a February 1986 rating decision.  

The Veteran currently has a diagnosis of obesity that he relates to being treated for asthma with oral steroids for 1 to 2 months in the service.  

The service treatment records are found not to be complete in that there are no documents referable to  a discharge examination.   The available records do show that the Veteran was treated with steroids in July 1985 after experiencing several exacerbations of asthma during service.  It was noted that he was to be placed on a permanent profile to run at his own pace and avoid exposure to dust in connection with his duties.  

The Veteran is noted to have been treated with depakote for his nonservice-connected depression, which according to a November 2004 practitioner, increased his insulin as well as weight, making the Veteran more susceptible to weight gain, hunger and diabetes mellitus.  

During a February 2010 VA examination, the Veteran denied having recent attacks of or treatment for asthma or any steroid use for asthma since the service.  He noted that he started gaining weight in 1983 and weighed approximately 230 pounds at the time of discharge from service.  On examination, the examiner observed that the Veteran was morbidly obese and weighed 451pounds.  

The VA examiner noted that no documentation of the Veteran's weight was found in the available service treatment records, except for the enlistment examination.  The examiner acknowledged that the service treatment records reflected treatment with prednisone and that, during the interview, the Veteran denied using steroids for asthma since the service.  

The VA examiner opined that it was less likely that the Veteran's morbid obesity was solely due to the steroid usage for asthma.  He noted that the Veteran's weight on enlistment of 189 pounds, for a height of 5 foot 7 inches, would correlate with a body mass index of 29 to 30, which was considered overweight/obese.  

The examiner concluded that it was at least as likely as not that the steroid use and limited exercise because of asthma had aggravated the Veteran's weight problem, but the examiner could not determine the baseline manifestations or additional manifestations due to aggravation without resorting to speculation.  

The Board notes that a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  

A VA examination report containing an opinion that discusses "mere speculation" is considered "non-evidence" and must be returned as inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

However, considering the Veteran's credible lay assertions of experiencing excessive weight gain of about 40 pounds during service in light of the recently obtained medical opinion identifying the steroid usage and inactivity caused by the service-connected asthma as causative factors in the development of the Veteran's weight problem, the Board finds the evidence to be in relative equipoise in showing that the current morbid obesity as likely as not is due to a progressive increase in weight that began during the Veteran's period of active service.  

Thus, in resolving all reasonable doubt in the Veteran's favor, service connection for morbid obesity is warranted.  

As to the claim for carpal tunnel syndrome, the Board notes that the limited service treatment records are negative for complaints or findings of carpal tunnel syndrome.  

Starting in 2002, the VA and private treatment records, as well as the Social Security Administration (SSA) documents, show findings of and current treatment for carpal tunnel syndrome.   

In conjunction with the current appeal, the Veteran underwent a VA peripheral nerves examination in February 2010.   He reported working as a radar operator, with duties including rolling, pulling, and lifting cables; listening to signals and sounds; and tracking radar.  

The Veteran provided a remote history of alcohol and cocaine dependence and indicated that he had smoked 1 pack a day of cigarettes for the past 30 years.  He related a post-service occupational history of working at an assortment of jobs, including as a store detective, construction worker, security guard, insurance agent, cook and at various odd jobs.  He was currently unemployed, but was a full-time student.  
 
The Veteran reported that his carpal tunnel syndrome had been diagnosed in 2005 and that he experienced numbness and tingling in both hands on a daily, constant basis.  

On examination, the examiner observed that the Veteran's hands showed grip and power to be intact, and there was a negative Tinel or Phalen's test.  A sensory examination showed intact light touch and pinprick sensation except in the palmar aspect of the distal phalanx of both thumbs where pinprick was decreased.   

Nerve conduction study results revealed findings of bilateral carpal tunnel syndrome and right median nerve neuropathy.  Sleep staging showed findings of obstructive sleep apnea.  The Veteran was diagnosed with obstructive sleep apnea, carpal tunnel syndrome and bronchial asthma.  

The examiner noted that a review of the medical literature showed that a variety of factors including heredity, size of the carpal tunnel, associated local and systemic diseases, and habits might contribute to the development of carpal tunnel syndrome.  Other associated conditions included those of Colles' fracture or other wrist trauma, rheumatoid arthritis, and other inflammatory rheumatic disease, menopause, diabetes, osteoarthritis of the wrists, pregnancy, myxedema, hypothyroidism and obesity.  

The examiner indicated that workplace-cumulative trauma in certain jobs might be related to development of carpal tunnel syndrome; however, attributing the problem to the work place would be difficult.  There was no documentation in the service treatment records of carpal tunnel syndrome, and during the examination, the Veteran did not recall a specific injury to his hands or wrists that required medical attention during service with the condition itself being diagnosed in 2005, an onset of symptoms 2 to 5 years prior thereto.  

The examiner concluded that it was less likely than not that the carpal tunnel syndrome was due to his active service.  

The Board finds that the February 2010 VA examiner's opinion constitutes probative and dispositive evidence as to the current medical question presented in this appeal.  

In this regard, the February 2010 VA examiner based the opinion on both a current examination of the Veteran and a review of the documented and self-reported medical history and findings with a supporting rationale that discusses both.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  

Further, to the extent that the VA examiner's findings, particularly with respect to the etiology of the claimed carpal tunnel syndrome, are supported by the medical evidence of record, the Veteran has failed to provide medical evidence in support of his lay assertions.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

Significantly, the carpal tunnel syndrome was not shown in the record until many years after the Veteran was discharged from service.  This is strong evidence against a finding of any continuity of symptomatology.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

Overall, the only evidence of record supporting the Veteran's claims of service connection are his own lay statements and descriptions of his symptomatology.  

The Board must assess the competency and credibility of lay statements regarding in-service or continuous postservice symptomatology.  As to this, a layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom.  Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998); see also 38 C.F.R. § 3.159(a)(1) and (2) defining, respectively, competent medical and lay evidence.  

Where the determinative issue involves causation or a diagnosis, there must be competent evidence and, generally, lay statements are not competent evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

However, lay evidence can be competent to establish a diagnosis when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), or (2) the layperson is reporting a contemporaneous medical diagnosis (but see Robinette v. Brown, 8 Vet. App. 69, 77 (1995) when the underlying medical nature of evidence has been significantly diluted, as in the connection between a lay account of past medical information, and filtered through layman's sensibilities, such evidence is too attenuated and inherently unreliable to constitute medical evidence) or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

However, any information simply recorded by a medical examiner and unenhanced by any additional medical comment, and thus not adding any medico-evidentiary value to the lay history through medical expertise, does not constitute competent medical evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

In the first circumstance, identification of a medical condition, there is a two-step analysis, the first is competence and the second is credibility.  Robinson v. Shinseki, 2008-7096 (Fed. Cir. March 3, 2009) (not selected for publication); 312 Fed.Appx. 336, 2009 WL 524737 (C.A.Fed.).  

In the first step, competency of lay evidence, it must be determined whether the disability is capable of lay observation, if so, then lay evidence thereof is not a medical determination requiring medical evidence; rather, it can be established by competent lay evidence.  Jandreau, Id.; Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); see 38 C.F.R. § 3.159(a)(2).  If not, then competent medical evidence is required.  

If lay evidence is competent, then the second step is to assess credibility by weighing the pertinent lay evidence against the other evidence-including in-service records documenting in-service injury or disability, if any.  Robinson, Id.  

The credibility of lay statements may not be refuted solely by the absence of corroborating medical evidence, but this is a factor.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  

Other factors are the lapse of time in recollecting events, prior conflicting statements, consistency with other statements and evidence, internal consistency, facial plausibility, bias, self-interest, the earliest time at which corroborating lay or medical evidence is first shown, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

Although the Veteran is deemed competent to describe overt physical manifestations of his carpal tunnel syndrome, to include numbness and tingling in his hands, as these particular symptoms are capable of lay observation, he has not been shown to possess any training or expertise or otherwise to be competent to comment meaningfully as to the nature and likely etiology of the claimed sleep apnea or carpal tunnel syndrome.  

Hence, any lay opinion that he has presented as to his carpal tunnel syndrome is substantially outweighed by the findings from the February 2010 VA examination, which was based upon a review of the entire record including the Veteran's own statements about not having any related wrist or hand injury in service.  

Moreover, other more reliable information regarding the onset of symptoms recorded in connection with medical treatment of the Veteran serves to date the onset of related manifestations no earlier than 5 years before the diagnosis in 2005.  On this record, any current assertions linking the onset of his symptoms to service are not found to be credible.  

Accordingly, for these reasons, the Board finds that the preponderance of the evidence is against the claim of service connection for carpal tunnel syndrome, and the benefit-of-the-doubt rule is not for application.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303.  

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision for the claims on appeal.  


ORDER

Service connection for morbid obesity is granted.  

Service connection for carpal tunnel syndrome is denied.  


REMAND

The Veteran underwent a VA respiratory examination in December 2004 when he was noted to be a current smoker, having smoked 13 cigarettes a day for 20 years and using illicit or illegal drugs, including cocaine, up until 1997.  

The Veteran indicated that he was last treated for an asthma attack in November 2004, which lasted for only one day and caused him to use two rescue inhalers. The examiner noted reports of sleep apnea diagnosed in 2000 and indicated that cocaine use and weight gain impacted the Veteran's asthma disability.  He was diagnosed with asthma, moderate, obstructive ventilator defect which was improved with bronchodilators and sleep apnea.  No opinion was offered regarding etiology.  

In connection with a VA examination in February 2010, the examiner noted that the Veteran reported having his obstructive sleep apnea diagnosed around 1998 or 1999 and currently using a continuous positive airway pressure (CPAP) device, but not having undergone any surgery.  He reported snoring loudly in service so that he was annoying other service members.  

The Veteran had lost 43 pounds over the past year and denied being on home oxygen or anticoagulants or antimicrobial therapy or having a history of tracheostomy or any diagnosis of cancer.  He had breathing problems and was diagnosed with asthma around 1984 in service and reported being on oral steroids for 1 to 2 months in the service, but denied recent attacks or treatment for asthma or any steroid use since the service.  

The examiner noted that a review of medical literature showed risk factors for obstructive sleep apnea to include those of obesity, craniofacial abnormalities and upper airway soft tissue abnormalities.  Potential risk factors include heredity, smoking, nasal congestion and diabetes.  

The examiner noted that obesity was the best documented risk factor for the development of obstructive sleep apnea; however, no documentation of the Veteran's weight was found in the available service treatment records, except for the enlistment examination.  

The examiner acknowledged that the service treatment records reflected treatment with prednisone; however, during the interview, the Veteran denied the use of steroids for asthma since service.  The examiner opined that it was less likely than not that the sleep apnea was caused by the asthma.  

The VA examiner concluded that the Veteran reported snoring during service, but determining the exact date of onset for sleep apnea could not be done without resorting to speculation.  

Given the favorable action taken hereinabove, additional development is required as to a claim of service connection for sleep apnea on a secondary basis.  

Accordingly, this remaining matter is REMANDED to the RO for the following action:

1.  The RO must review the claims file and ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) are fully complied with and satisfied, with respect to the claim of service connection for sleep apnea.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO then should take appropriate steps to send the Veteran and his representative, a letter requesting that he provide the information, and, if necessary, authorization, to enable VA to obtain any additional evidence pertinent to the claimed sleep apnea.  

The letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).  

3.  After securing any necessary release forms, with full address information, the RO should request that copies of all records of medical treatment not currently associated with the Veteran's claims file be provided by any identified treatment source.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file.  

4.  The RO then should schedule the Veteran for a VA examination in order to determine the nature and likely etiology of the claimed sleep apnea.  Prior to examining the Veteran, the examiner must review the entire claims file.  All indicated tests should be performed and all findings should be reported in detail.  

After examining the Veteran and reviewing the claims, the examiner should furnish an opinion as to whether it is at least as likely as not (e.g., a 50 percent probability or more) that any current disability manifested by sleep apnea was caused or aggravated by the now service-connected morbid obesity.  The examiner should set forth the complete rationale for all opinions expressed.  

5.  After completing all indicated development, the RO should readjudicate the remaining claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish a fully responsive Supplemental Statement of the Case to the Veteran and his representative and afford them a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


